Order filed, March 31, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00134-CV
                                 ____________

                   AGAR CORPORATION, INC., Appellant

                                         V.

ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                        Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2008-20480A


                                      ORDER

      The reporter’s record in this case was due March 06, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Alexandra McMillen, the substitute court reporter, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM